Name: Commission Delegated Regulation (EU) 2015/1555 of 28 May 2015 supplementing Regulation (EU) No 575/2013 of the European Parliament and of the Council with regard to regulatory technical standards for the disclosure of information in relation to the compliance of institutions with the requirement for a countercyclical capital buffer in accordance with Article 440 (Text with EEA relevance)
 Type: Delegated Regulation
 Subject Matter: free movement of capital;  budget;  financial institutions and credit;  technology and technical regulations;  information and information processing;  management
 Date Published: nan

 19.9.2015 EN Official Journal of the European Union L 244/1 COMMISSION DELEGATED REGULATION (EU) 2015/1555 of 28 May 2015 supplementing Regulation (EU) No 575/2013 of the European Parliament and of the Council with regard to regulatory technical standards for the disclosure of information in relation to the compliance of institutions with the requirement for a countercyclical capital buffer in accordance with Article 440 (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EU) No 575/2013 of the European Parliament and of the Council of 26 June 2013 on prudential requirements for credit institutions and investment firms and amending Regulation (EU) No 648/2012 (1), and in particular Article 440(2) thereof, Whereas: (1) As set out in Article 130(1) of Directive 2013/36/EU of the European Parliament and of the Council (2), Member States are obliged to require institutions to maintain an institution-specific countercyclical capital buffer. (2) With a view to ensuring transparency and comparability across institutions, Regulation (EU) No 575/2013 requires institutions to disclose the key elements of the calculation of their countercyclical capital buffer, comprising the geographical distribution of their relevant credit exposures and the final amount of their institution-specific countercyclical capital buffer. (3) As set out in Article 130(1) of Directive 2013/36/EU, an institution-specific countercyclical buffer is calculated as the product of its total risk exposure amount in accordance with Article 92(3) of Regulation (EU) No 575/2013 and the institution-specific countercyclical buffer rate. (4) As set out in Article 140(1) of Directive 2013/36/EU, an institution-specific countercyclical capital buffer rate consists of the weighted average of the countercyclical buffer rates that apply in the countries where the relevant credit exposures of the institution are located. The distribution by country of relevant credit exposures should be disclosed in a standard format, in accordance with the provisions laid down in Commission Delegated Regulation (EU) No 1152/2014 (3). With a view to fulfilling the requirements of Article 440(1)(a) of Regulation (EU) No 575/2013 which does not set forth a minimum buffer rate, the geographical breakdown of relevant credit exposures should be disclosed even when the applicable countercyclical capital buffer rate for a country is zero. (5) For the purpose of the calculation of the institution-specific countercyclical buffer amount, the weights applied to countercyclical buffer rates should be proportionate to the total own funds requirements for credit risk that relates to the relevant credit exposures in each Member State and third country jurisdiction where the institution holds exposures. Therefore, institutions should disclose own funds requirements for all relevant credit exposures. (6) As set out in Article 433 of Regulation (EU) No 575/2013, institutions publish their disclosures in relation to countercyclical buffer requirements at least on an annual basis in conjunction with the date of publication of financial statements. As, in accordance with Article 136(7) of Directive 2013/36/EU, the countercyclical capital buffer rate is set by designated authorities on a quarterly basis, the disclosure of information on the compliance of institutions with the requirement for an institution-specific countercyclical capital buffer should refer to the information on the countercyclical capital buffer rate from the last available quarter. The disclosure of information in relation to the countercyclical capital buffer should be based on the countercyclical capital buffer rates that are applicable at the time of the computation of the institution-specific countercyclical capital buffer to which the disclosure relates. (7) Pursuant to Article 6(1) in conjunction with Article 440(1) of Regulation (EU) No 575/2013, institutions should disclose the information relating to the countercyclical capital buffer on an individual basis. However, an institution which is either a parent undertaking or a subsidiary, and an institution included in the consolidation pursuant to Article 18 of Regulation (EU) No 575/2013 should not be required to comply with the disclosure requirements laid down in Part Eight of that Regulation on an individual basis as required in Article 6(3) of that Regulation. EU parent institutions and institutions controlled by an EU parent financial holding company or EU parent mixed financial holding company should disclose this information on a consolidated basis, while significant subsidiaries of EU parent institutions or EU parent financial holding company or EU parent mixed financial holding company and subsidiaries which are of material significance for their local markets should disclose this information on individual or sub-consolidated basis, as provided for in Article 13 of Regulation (EU) No 575/2013. (8) The requirement to maintain an institution-specific countercyclical capital buffer set out in Article 130 of Directive 2013/36/EU will apply and be phased in from 1 January 2016 unless Member States impose a shorter transitional period pursuant to Article 160(6) of that Directive. In order to ensure that institutions have sufficient time to prepare for the disclosure of information, this Regulation should apply from 1 January 2016. (9) This Regulation is based on the draft regulatory technical standards submitted by the European Supervisory Authority (European Banking Authority) to the European Commission. (10) The European Banking Authority has conducted open public consultations on the draft regulatory technical standards on which this Regulation is based, analysed the potential related costs and benefits and requested the opinion of the Banking Stakeholder Group established in accordance with Article 37 of Regulation (EU) No 1093/2010 of the European Parliament and of the Council (4), HAS ADOPTED THIS REGULATION: Article 1 Subject matter Pursuant to Article 440 of Regulation (EU) No 575/2013, this Regulation specifies the disclosure requirements for institutions in relation to their compliance with the requirement for a countercyclical capital buffer referred to in Chapter 4 of Title VII of Directive 2013/36/EU. Article 2 Disclosure of the geographical distribution of credit exposures The geographical distribution of an institution's credit exposures relevant for the calculation of countercyclical buffer referred to in Article 440(1)(a) of Regulation (EU) No 575/2013 shall be disclosed in the standard format as set out in Table 1 of Annex I in accordance with the instructions contained in Parts I and II of Annex II and with the provisions laid down in Delegated Regulation (EU) No 1152/2014. Article 3 Disclosure of the amount of institution specific countercyclical buffer The amount of an institution's specific countercyclical buffer referred to in Article 440(1)(b) of Regulation (EU) No 575/2013 shall be disclosed in the standard format as set out in Table 2 of Annex I in accordance with the instructions contained in Parts I and III of Annex II. Article 4 Entry into force and application This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. It shall apply from 1 January 2016. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 28 May 2015. For the Commission The President Jean-Claude JUNCKER (1) OJ L 176, 27.6.2013, p. 1. (2) Directive 2013/36/EU of the European Parliament and of the Council of 26 June 2013 on access to the activity of credit institutions and the prudential supervision of credit institutions and investment firms, amending Directive 2002/87/EC and repealing Directives 2006/48/EC and 2006/49/EC (OJ L 176, 27.6.2013, p. 338). (3) Commission Delegated Regulation (EU) No 1152/2014 of 4 June 2014 supplementing Directive 2013/36/EU of the European Parliament and of the Council with regard to regulatory technical standards on the identification of the geographical location of the relevant credit exposures for calculating institution-specific countercyclical capital buffer rates (OJ L 309, 30.10.2014, p. 5). (4) Regulation (EU) No 1093/2010 of the European Parliament and of the Council of 24 November 2010 establishing a European Supervisory Authority (European Banking Authority), amending Decision No 716/2009/EC and repealing Commission Decision 2009/78/EC (OJ L 331, 15.12.2010, p. 12). ANNEX I STANDARD FORMAT FOR DISCLOSURE OF INFORMATION IN RELATION TO THE COMPLIANCE OF INSTITUTIONS WITH THE REQUIREMENT FOR A COUNTERCYCLICAL CAPITAL BUFFER Table 1 Geographical distribution of credit exposures relevant for the calculation of the countercyclical capital buffer Row General credit exposures Trading book exposure Securitisation exposure Own funds requirements Own funds requirement weights Countercyclical capital buffer rate Exposure value for SA Exposure value IRB Sum of long and short position of trading book Value of trading book exposure for internal models Exposure value for SA Exposure value for IRB Of which: General credit exposures Of which: Trading book exposures Of which: Securitisation exposures Total 010 020 030 040 050 060 070 080 090 100 110 120 010 Breakdown by country Country:001 002 ¦ NNN 020 Table 2 Amount of institution-specific countercyclical capital buffer Row Column 010 010 Total risk exposure amount 020 Institution specific countercyclical buffer rate 030 Institution specific countercyclical buffer requirement ANNEX II INSTRUCTIONS FOR DISCLOSURE STANDARD FORMATS PART I GENERAL INSTRUCTIONS Reference data (1) Under the field Level of application institutions shall indicate the level of application that forms the basis for the data provided in Tables 1 and 2. When completing this field institutions shall select one of the following, in accordance with Article 6 and 13 of Regulation (EU) No 575/2013: (a) Consolidated; (b) Individual; (c) Sub-consolidated. (2) For disclosure on an individual basis in accordance with Part One, Title II of Regulation (EU) No 575/2013, institutions shall complete Tables 1 and 2 of these Instructions on an individual basis in accordance with Part One, Title II, Chapter 1 of Regulation (EU) No 575/2013. (3) For disclosure on a consolidated or sub-consolidated basis in accordance with Part One, Title II of Regulation (EU) No 575/2013, institutions shall complete Tables 1 and 2 of these Instructions based on a consolidated basis in accordance with Part One, Title II, Chapter 2 of Regulation (EU) No 575/2013. PART II INSTRUCTIONS FOR STANDARD FORMAT 1 Table 1 Geographical distribution of credit exposures relevant for the calculation of the countercyclical capital buffer The scope of Table 1 is limited to credit exposures relevant for the calculation of CCB in accordance with Article 140(4) of Directive 2013/36/EU. Legal references and instructions Row number Explanation 010-01X Breakdown of relevant credit exposures by country List of countries in which the institution has credit exposures relevant for the calculation of the institution-specific countercyclical buffer in accordance with Delegated Regulation (EU) No 1152/2014. The number of rows may vary depending on the number of countries where the institution has its credit exposures relevant for the calculation of the countercyclical buffer. In accordance with Delegated Regulation (EU) No 1152/2014, if trading book exposures or foreign credit exposures of an institution represent less than 2 % of its aggregate risk weighted exposures, the institution may choose to allocate these exposures to the place of institution. If the exposures disclosed for the place of institution include exposures from other countries, these should be clearly identified in a note or footnote to the disclosure table. 020 Total The value as described in accordance with the explanation for columns 010 to 120 of the current Table. Legal references and instructions Column number Explanation 010 Exposure value of general credit exposures for SA Exposure value of relevant credit exposures defined in accordance with Article 140(4)(a) of Directive 2013/36/EU, determined in accordance with Article 111 of Regulation (EU) No 575/2013. Geographical breakdown is made in accordance with Delegated Regulation (EU) No 1152/2014. Row 020 (Total): The sum of all relevant credit exposures defined in accordance with Article 140(4)(a) of Directive 2013/36/EU, determined in accordance with Article 111 of Regulation (EU) No 575/2013. 020 Exposure value of general credit exposures for IRB Exposure value of relevant credit exposures defined in accordance with Article 140(4)(a) of Directive 2013/36/EU, determined in accordance with Article 166 of Regulation (EU) No 575/2013. Geographical breakdown is made in accordance with EBA/RTS/2013/15. Row 020 (Total): The sum of all relevant credit exposures defined in accordance with Article 140(4)(a) of Directive 2013/36/EU, determined in accordance with Article 166 of Regulation (EU) No 575/2013. 030 Sum of long and short positions of trading book exposures Sum of long and short positions of relevant credit exposures defined in accordance with Article 140(4)(b) of Directive 2013/36/EU, calculated as the sum of long and short positions determined in accordance with Article 327 of Regulation (EU) No 575/2013. Geographical breakdown is made in accordance with Delegated Regulation (EU) No 1152/2014. Row 020 (Total): The sum of all long and short positions of relevant credit exposures defined in accordance with Article 140(4)(b) of Directive 2013/36/EU, calculated as the sum of long and short positions determined in accordance with Article 327 of Regulation (EU) No 575/2013. 040 Value of trading book exposures for internal models Sum of the following:  Fair value of cash positions, that represent relevant credit exposures as defined in Article 140(4)(b) of Directive 2013/36/EU, determined in accordance with Article 104 of Regulation (EU) No 575/2013.  Notional value of derivatives, that represent relevant credit exposures as defined in accordance with Article 140(4)(b) of Directive 2013/36/EU. Geographical breakdown is made in accordance with Delegated Regulation (EU) No 1152/2014. Row 020 (Total): The sum of fair value of all cash positions, that represent relevant credit exposures as defined in Article 140(4)(b) of Directive 2013/36/EU, determined in accordance with Article 104 of Regulation (EU) No 575/2013, and notional value of all derivatives, that represent relevant credit exposures as defined in accordance with Article 140(4)(b) of Directive 2013/36/EU. 050 Exposure value of securitisation exposures for SA Exposure value of relevant credit exposures defined in accordance with Article 140(4)(c) of Directive 2013/36/EU, determined in accordance with Article 246(1)(a) and (c) of Regulation (EU) No 575/2013. Geographical breakdown is made in accordance with Delegated Regulation (EU) No 1152/2014. Row 020 (Total): The sum of all relevant credit exposures defined in accordance with Article 140(4)(c) of Directive 2013/36/EU, determined in accordance with Article 246(1)(a) and (c) of Regulation (EU) No 575/2013. 060 Exposure value of securitisation exposures for IRB Exposure value of relevant credit exposures defined in accordance with Article 140(4)(c) of Directive 2013/36/EU, determined in accordance with Article 246(1)(b) and (d) of Regulation (EU) No 575/2013. Geographical breakdown is made in accordance with Delegated Regulation (EU) No 1152/2014. Row 020 (Total): The sum of all relevant credit exposures defined in accordance with Article 140(4)(c) of Directive 2013/36/EU, determined in accordance with Article 246(1)(b) and (d) of Regulation (EU) No 575/2013. 070 Own funds requirements: general credit exposures Own funds requirements for relevant credit exposures in the country in question, defined in accordance to Article 140(4)(a) of Directive 2013/36/EU, determined in accordance with Part Three, Title II of Regulation (EU) No 575/2013. Row 020 (Total): The sum of all own funds requirements for relevant credit exposures, defined in accordance to Article 140(4)(a) of Directive 2013/36/EU, determined in accordance with Part Three, Title II of Regulation (EU) No 575/2013. 080 Own funds requirements: trading book exposures Own funds requirements for relevant credit exposures in the country in question, defined in accordance to Article 140(4)(b) of Directive 2013/36/EU, determined in accordance with Part Three, Title IV, Chapter 2 of Regulation (EU) No 575/2013 for specific risk, or in accordance with Part Three, Title IV, Chapter 5 of Regulation (EU) No 575/2013 for incremental default and migration risk. Row 020 (Total): The sum of all own funds requirements for relevant credit exposures, defined in accordance to Article 140(4)(b) of Directive 2013/36/EU, determined in accordance with Part Three, Title IV, Chapter 2 of Regulation (EU) No 575/2013 for specific risk, or in accordance with Part Three, Title IV, Chapter 5 of Regulation (EU) No 575/2013 for incremental default and migration risk. 090 Own funds requirements: securitisation exposures Own funds requirements for relevant credit exposures in the country in question, defined in accordance to Article 140(4)(c) of Directive 2013/36/EU, determined in accordance with Part Three, Title II, Chapter 5 of Regulation (EU) No 575/2013. Row 020 (Total): The sum of all own funds requirements for relevant credit exposures, defined in accordance to Article 140(4)(c) of Directive 2013/36/EU, determined in accordance with Part Three, Title II, Chapter 5 of Regulation (EU) No 575/2013. 100 Own funds requirements  Total The sum of columns 070, 080 and 090. Row 020 (Total): The sum of all own funds requirements for relevant credit exposures, defined in accordance to Article 140(4) of Directive 2013/36/EU. 110 Own funds requirements weights The weight applied to the countercyclical buffer rate in each country, calculated as the total own funds requirements that relates to the relevant credit exposures in the country in question (row 01X, column 100), divided by the total own funds requirements that relates to all credit exposures relevant for the calculation of the countercyclical buffer in accordance with Article 140(4) of Directive 2013/36/EU (row 020, column 100). This value is disclosed as an absolute number with 2 decimal points. 120 Countercyclical capital buffer rate Countercyclical capital buffer rate applicable in the country in question, and set in accordance with Articles 136, 137, 138 and 139 of Directive 2013/36/EU. This column does not include countercyclical capital buffer rates that were set, but are not yet applicable at the time of computation of the institution-specific countercyclical capital buffer to which the disclosure relates. This value is disclosed as percentage with the same number of decimal points as set in accordance with Articles 136, 137, 138 and 139 of Directive 2013/36/EU. PART III INSTRUCTIONS FOR STANDARD FORMAT 2 Table 2 Amount of institution-specific countercyclical capital buffer Institutions shall apply the instructions provided in this section in order to complete Table 2 Amount of institution-specific countercyclical capital buffer. Legal references and instructions Row number Explanation 010 Total risk exposure amount Total risk exposure amount calculated in accordance with Article 92(3) of Regulation (EU) No 575/2013. 020 Institution-specific countercyclical capital buffer rate Institution-specific countercyclical capital buffer rate, determined in accordance with Article 140(1) of Directive 2013/36/EU. The institution-specific countercyclical capital buffer rate is calculated as the weighted average of the countercyclical buffer rates that apply in the countries where the relevant credit exposures of the institution are located and reported in rows 010 to 01X of column 120 of Table 1. The weight applied to the countercyclical buffer rate in each country is the share of own funds requirements in total own funds requirements relating to relevant credit exposures in the territory in question, and is disclosed in Table 1 column 110. This value is disclosed as percentage with 2 decimal points. 030 Institution-specific countercyclical capital buffer requirement Institution-specific countercyclical capital buffer requirement, calculated as the institution-specific countercyclical buffer rate, as reported in row 020 of this Table, applied to the total risk exposure amount as reported in row 010 of this Table. Legal references and instructions Column number Explanation 010 The value as described in accordance with the explanation for rows 010 to 030 of the current Table.